           Case 2:18-cv-01543-JLR Document 133 Filed 04/12/19 Page 1 of 2

                                                            Law Offices •Established 1904   A Professional Service Corporation

                                                                                                   Daniel T. Hagen
                  KARR                                                                               Attorney at Law
                  TUTTLE
                                                                                       701 Fifth Avenue, Suite 3300
                                                                                        Seattle, Washington 98104
                                                                                             Direct:(206)224 8052
                                                                                               Main:(206)223 1313
                                                                                                 Fax:(206)682 7100
                                                                                           d hagen@karrtuttle.com


                                               April 12, 2019

Via CM/ECF Electro~iic Filing
The Honorable James L. Robart
United States District Court
700 Stewart Street, Suite 14128
Seattle, WA 98101-9906

          RE:      Bombardier Inc v. Mitsubishi Aircraft Corporation, et al.
                   Case No. 2:18-cv-01543-JLR

Judge Robart,

       Karr Tuttle Campbell represents defendants AeroTEC, Laurus Basson, Michel Korwin-
Szymanowski,and Cindy Dorneval("the AeroTEC Defendants"). This letter is in response to your
April 10, 2019 Order seeking an explanation for the parties' request for a telephonic hearing on
Defendants Marc-Antoine Delarche and Keith Ayre's request for additional time to respond to
Bombardier Inc.'s motion for preliminary injunction ("MPI").

        Although the AeroTEC Defendants are not the subjects of the MPI filed against Delarche
and Ayre, the AeroTEC Defendants support Delarche and Ayre's request. The MPI at issue
includes the assertion that an employer maybe vicariously liable for trade secret misappropriation
by its employees. Dkt. No. 123 at 11. Given that the conduct complained of against Delarche is
alleged to have occurred while he was an AeroTEC employee, it is important that we have
sufficient opportunity to consult with Delarche's attorneys to develop a proper response. This may
involve examination of forensic evidence which may take some time.

       Further, we agree with the other defendants that it would be more efficient and in keeping
with the Court's approach to this litigation to resolve all of the motions to dismiss before the
preliminary injunctions and that there would be no prejudice to Bombardier in a short delay.

                                               Sincerely,

                                                         ~~
                                               Daniel T. Hagen
                                               Attorney for AeroTEC, Laurus Basson, Michel
                                               Korwin-Szymanowski, and Cindy Dorneval




#1239926 v 1 / 45898-028
           Case 2:18-cv-01543-JLR Document 133 Filed 04/12/19 Page 2 of 2



April 11, 2019
Page 2



cc:     Richard J. Omata (via CM/ECF)
        Mark A. Bailey (via CM/ECF)
        James P. Savitt (via CM/ECF)
        Jerry A Riedinger (via CM/ECF)
        Mary Z. Gaston (via CM/ECF)
        John D. Denkenberger (via CM/ECF)
        Brian F. McMahon (via CM/ECF)




#1239926 vl / 45898-028
